
	
		I
		112th CONGRESS
		1st Session
		H. R. 1915
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2011
			Mr. Griffith of
			 Virginia introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend subtitle D of title I of the Patient Protection
		  and Affordable Care Act to clarify Congressional consent to and expand
		  flexibility for interstate health choice compacts.
	
	
		1.Short titleThis Act may be cited as the
			 State Compact Health Choice Act of
			 2011.
		2.Clarifying
			 Congressional consent to and expanding flexibility for interstate health choice
			 compacts
			(a)In
			 generalSection 1333(a) of
			 the Patient Protection and Affordable Care Act (42 U.S.C. 18053(a)) is
			 amended—
				(1)in paragraph
			 (1)—
					(A)in the matter
			 before subparagraph (A)—
						(i)by
			 striking Not later than July 1, 2013, the Secretary shall, in
			 consultation with the National Association of Insurance Commissioners, issue
			 regulations for and inserting Subject to paragraph (3), the
			 Congress consents to ; and
						(ii)by
			 striking under which;
						(B)in subparagraph
			 (A)—
						(i)by
			 inserting under which before 1 or more;
						(ii)by
			 striking qualified; and
						(iii)by
			 striking but, except and all that follows through
			 resides;
						(C)by redesignating
			 subparagraph (B) as subparagraph (C);
					(D)by inserting after
			 subparagraph (A) the following:
						
							(B)that identifies which State law and
				regulations such plans shall be subject to;
				and
							;
				and
					(E)in subparagraph
			 (C), as so redesignated—
						(i)by
			 inserting that declares whether, and to what extent, before
			 the issuer of any; and
						(ii)by
			 striking qualified;
						(2)by amending
			 paragraph (3) to read as follows:
					
						(3)RevocationCongress may revoke the consent for an
				interstate compact under this subsection if the Congress passes a joint
				resolution revoking consent for such
				compact.
						;
				and
				(3)in paragraph (4),
			 by striking January 1, 2016 and inserting the last day of
			 the year beginning on the date of the enactment of the State Compact Health
			 Choice Act of 2011.
				(b)Exemption from
			 individual mandateSection
			 5000A(e) of the Internal Revenue Code (26 U.S.C. 5000A(e)) is amended by adding
			 at the end the following:
				
					(6)Interstate
				health choice compactsAny
				applicable individual who for any month is determined to be covered by a health
				plan offered under an interstate health choice compact entered into by a State
				under section 1333 of the Patient Protection and Affordable Care Act (42 U.S.C.
				18053).
					.
			
